Chadwick, J.
(concurring)—As to the second proposition discussed by Judge Ellis, while it may be that the common law rule has been enlarged by our statute, it was unnecessary to discuss the question at length or to so hold in this case. The estate had been fully administered. The remedy should have been by a straight action at law. A resort to the circuitous method pursued in the case at bar, with the attendant expense of an unnecessary administration de bonis non tending to the diminution of the estate, should not be encouraged. It would have been better to hold to this doctrine, and to have reserved our discussion of the right of an administrator de bonis non to sue, until a case involving that question was really before us. The conclusion of the majority is in harmony with my views; for, after all, the court comes down to the very simple proposition—and it is the only thing involved in this case outside of the construction of the will—and directs that a judgment be entered for a one-half of the income, with interests and costs. I understand that the costs of the unnecessary administration will eventually be put upon plaintiff, and for that reason I concur in the result announced by the majority.